Citation Nr: 0103875	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
vertebral fracture and a disc disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had unverified military service from July 1977 to 
December 1977 and verified active duty from January 1979 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a vertebral fracture and 
a disc disorder.  


REMAND

A review of the record indicates that the veteran's claim was 
decided by the RO using an impermissibly restrictive standard 
for determining whether new and material evidence has been 
submitted, as specifically overruled by Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  

The relevant regulation provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Hodge, specifically held that this is the standard that must 
be applied.  Accordingly, the Board must remand the case to 
the RO for readjudication under the proper standard.  

In addition, the Board notes that, during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
was signed into law.  That law substantially revised VA's 
duty to assist claimants for VA benefits.  It also included 
an enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Therefore, upon Remand, 
the RO should also ensure that all duty to assist obligations 
are met before the case is returned to the Board.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should verify the veteran's period 
of service from July to December 1977 and 
determine if it was active duty or active duty 
training.

2.  The underlying medical and any other 
relevant records used as a basis in 
considering the veteran's claim for social 
security benefits should be obtained from the 
Social Security Administration.

3.  The RO must review the claims file and 
ensure that all notification and development 
actions required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
are completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied, 
including informing the veteran specifically 
what types of evidence would constitute "new 
and material" evidence to reopen his claim 
for service connection for residuals of a 
vertebral fracture and a disc disorder, and 
obtaining an examination and opinion if it is 
determined that new and material evidence has 
been presented.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to VBA 
Fast Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, among 
others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be considered.

4.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to assist 
have been fully carried out, the issue of 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for residuals of a vertebral 
fracture and a disc disorder should be 
readjudicated by the RO, in accordance with 
the provisions of 38 C.F.R. § 3.156(a), and 
the guidance set forth in Hodge, supra.  If 
the determination remains adverse to the 
veteran, he and his representative should be 
issued a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


